Case 17-10829 Doc 57-2 Filed 04/18/19 Entered 04/18/19 15:19:46   Desc
          Statement Accompanying Relief From Stay Page 1 of 7
Case 17-10829 Doc 57-2 Filed 04/18/19 Entered 04/18/19 15:19:46   Desc
          Statement Accompanying Relief From Stay Page 2 of 7
Case 17-10829 Doc 57-2 Filed 04/18/19 Entered 04/18/19 15:19:46   Desc
          Statement Accompanying Relief From Stay Page 3 of 7
Case 17-10829 Doc 57-2 Filed 04/18/19 Entered 04/18/19 15:19:46   Desc
          Statement Accompanying Relief From Stay Page 4 of 7
Case 17-10829 Doc 57-2 Filed 04/18/19 Entered 04/18/19 15:19:46   Desc
          Statement Accompanying Relief From Stay Page 5 of 7
Case 17-10829 Doc 57-2 Filed 04/18/19 Entered 04/18/19 15:19:46   Desc
          Statement Accompanying Relief From Stay Page 6 of 7
Case 17-10829 Doc 57-2 Filed 04/18/19 Entered 04/18/19 15:19:46   Desc
          Statement Accompanying Relief From Stay Page 7 of 7
